DETAILED ACTION
Response to Amendment
Claims 1-19, 21 and 23-24 are pending. Claims 20 and 22 have been canceled. New claim 24 has been added.
Response to Arguments
Applicant’s arguments filed 12/14/2021 have been fully considered.
Regarding the rejection of claims 1, 9 and 14, Applicant's amendments have necessitated new grounds of rejection, rendering at least some of the arguments moot. Although some or all of these new grounds of rejection rely on previously-cited references, the references have been applied in new and different combinations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyles et al. (US20150081658A1).
Regarding claim 14, Meyles discloses a method for augmenting functionality of an industrial device, comprising (para [0040, 0058] shows a database management system is augmented with fast query service (FQS) engine 104): 
receiving by a proxy service node [fast query service (FQS)]  of a proxy service engine [back-end engine] a service request from a client, wherein communication of the service request, which is intended for a target industrial device [primary data server 108], is received and redirected to the proxy service node by a network controller [fast query wrapper (FQW)] or one or more network devices [front-end engine] programmed by the network controller (para [0033] shows Fast query service (FQS) engine 104 may serve as a back-end engine while fast query wrapper (FQW) 102 functions as a front-end engine; [Abstract] and para [0031] show the front-end engine may receive user-generated data access request 110, including read/query request and write/non-query request, to access data entries stored at a primary data server. FWQ 102 may provide user who submitted data access request 110 with results 112; para [0040] shows when the front-end engine determines that the user-generated query is a read/query request, the front-end engine may redirect the user-generated query to fast query service (FQS) engine 104); 
deconstructing the service request into two or more sub-requests; transmitting at least one of the sub-requests to a physical or virtual device or service for processing to augment functionality of the target industrial device (para [0039] shows the user-generated query may be decomposed into logic segments and answer sets to some logic segments may be stored at in-memory data store; fast query service may render query results with reduced latency); 
aggregating responses to the sub-requests into a service request response; and providing the service request response to the client without having to configure or reconfigure the industrial target device to implement or support the provision of the requested service or to implement or support one or more services or tasks associated with the provision of the requested service (para [0050] shows if FQS engine 104 determines that the contents of a particular answer set has been invalidated, FQS engine 104 may update contents of the impacted answer set by synchronizing copies of data on primary data server 108 and in-memory data store 106, e.g. without having to configure or reconfigure the industrial target device [primary data server 108] to implement or support the provision of the requested service or to implement or support one or more services or tasks associated with the provision of the requested service; para [0051] shows FQS engine 104 may compose query results based on the answer sets (308).  Thereafter, the composed query results may be provided to user through FQW 102; para [0039] shows FQW 102 and FQS engine 104 may be included in a cloud-computing environment to provide the user with seamless access to query results.)

Regarding claim 16, Meyles as applied to claim 14 discloses the service request is deconstructed based on identification of the sub-requests (para [0003] shows decomposing the receive request into logic query segments; para [0039] shows to be eligible for fast query processing, the user-generated query may be decomposed into logic segments and answer sets to some logic segments may be stored at in-memory data store. FQW may keep a status map indicating whether a particular logic segment has an answer set pre-stored at in-memory data store 106. In one configuration, the status map may be populated by, for example, a separate and dedicated service thread. The separate thread may traverse in-memory data storage to identify the available answer sets already “cached.”)

Regarding claim 17, Meyles as applied to claim 14 discloses at least one of the sub-requests is transmitted to a cloud-based web-service (para [0003] shows decomposing the receive request into logic query segments; para [0038] shows FQW 102 and FQS engine 104 may be included in a cloud-computing environment.)

	Regarding claim 18, Meyles as applied to claim 14 discloses at least one of the sub-requests is transmitted to the target industrial device (para [0046] shows in some scenarios, answer set to a particular logic segment of the access request may not have been “cached” at FQS, for example, when answer set to the particular the logic segment becomes unavailable, invalid, or purged from in-memory data store 106. In such scenarios, contents of the corresponding answer set may be obtained from FQW. To this end, the particular logic segment may be rerouted to FQW.)

	Regarding claim 19, Meyles as applied to claim 14 discloses none of the sub-requests is transmitted to the target industrial device (para [0040] shows when the front-end engine determines that the user-generated query is a read/query request, the front-end engine may redirect the user-generated query to fast query service (FQS) engine 104.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meyles in view of Kumar et al. (US20170094002A1).
Regarding claim 1, Meyles discloses a method for providing a proxy service [fast query service (FQS)] in an industrial system, comprising (para [0058] shows a database management system; para [0040] shows the system redirects the user-generated query to fast query service (FQS) engine 104): 
providing in an industrial system with a network controller node [fast query wrapper (FQW)], a proxy service engine [back-end engine] comprising at least one proxy service node [fast query service (FQS)] (para [0033] shows fast query service (FQS) engine 104 may serve as a back-end engine while fast query wrapper (FQW) 102 functions as a front-end engine); 
the network controller node receiving an incoming service request which addressed to a target device [primary data server 108] ([Abstract] and para [0031] show the front-end engine may receive user-generated data access request 110, including read/query request and write/non-query request, to access data entries stored at a primary data server. FWQ 102 may provide user who submitted data access request 110) and 
redirecting communication of the incoming service request to the at least one proxy service node [fast query service (FQS)], instead of the target device [primary data server 108], based on a rule set [query is a read/query request], the rule set being configurable for coordinating provision of a composed service through the at least one proxy service node on behalf of the target device (para [0033] shows fast query wrapper (FQW) 102 functions as a front-end engine; para [0040] shows when the front-end engine determines that the user-generated query is a read/query request, the front-end engine may redirect the user-generated query to fast query service (FQS) engine 104; para [0041] shows the received query results may be composed by FQS engine; para [0042] further explains if, however, the front-end engine determines that the user-generated access request is in the nature of a write/non-query request, the front-end engine may direct the write/non-query request to primary data server 108); 
the at least one proxy service node processing the service request; and delivering the requested service as if the requested service is being handled by the target device without having to configure or reconfigure the target device to implement or support the provision of the requested service or to implement or support one or more services or tasks associated with the provision of the requested service (para [0050] shows if FQS engine 104 determines that the contents of a particular answer set has been invalidated, FQS engine 104 may update contents of the impacted answer set by synchronizing copies of data on primary data server 108 and in-memory data store 106, e.g. without having to configure or reconfigure the industrial target device [primary data server 108] to implement or support the provision of the requested service or to implement or support one or more services or tasks associated with the provision of the requested service; para [0051] shows FQS engine 104 may compose query results based on the answer sets (308).  Thereafter, the composed query results may be provided to user through FQW 102; para [0039] shows FQW 102 and FQS engine 104 may be included in a cloud-computing environment to provide the user with seamless access to query results.)
Meyles fails to teach the industrial system comprising a Software Defined Network.
However Kumar, in an analogous art (para [0016, 0037] shows a service function chain proxy that spins a particular service function on one or more of the computing nodes 110), discloses the system comprising a Software Defined Network (para [0028] shows the system 100 may additionally include an SDN controller.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Meyles with the teaching of Kumar in order to enable each service function to be performed by one or more virtual machines (VMs) of the SDN (Kumar; para [0016]).

Regarding claim 2, Meyles-Kumar as applied to claim 1 discloses the rule set comprises: 
target addresses for physical automation devices, virtual automation devices and proxy service nodes; and associations of predetermined criteria and each of the target address (Kumar; para [0032] shows a workload type, a service context and a destination IP address); and 
wherein the predetermined criteria include at least one of: 
an IP-address, a protocol type, a service request type, a source type, sub-functions of a protocol, type of optional commands, additional SNMP MIBs, alternate or augmented webpages, and / or data content (Meyles; para [0040] shows when the front-end engine determines that the user-generated query is a read/query request, the front-end engine may redirect the user-generated query to fast query service (FQS) engine 104.)

Regarding claim 3, Meyles-Kumar as applied to claim 1 discloses directing the service request comprises: 
determining a target address in accordance with the rule set; and routing the service request to the determined target address (Meyles; para [0040] shows when the front-end engine determines that the user-generated query is a read/query request, the front-end engine may redirect the user-generated query to fast query service (FQS) engine 104. Kumar; para [0032] shows a workload type, a service context and a destination IP address.)

Regarding claim 4, Meyles-Kumar as applied to claim 1 discloses processing the service request includes: 
decomposing the service request; aggregating results required for service request; and compiling the requested service (Meyles; para [0003] shows decomposing the received request into logic query segments; para [0011] shows composing query results based on the corresponding answer sets to components of the query; and providing the query results to respond to the query submitted by the user.)

Regarding claim 8, Meyles-Kumar as applied to claim 1 discloses: the network controller configuring one or more SDN devices for applying a rule set (Kumar; para [0028] shows the system 100 may include an SDN controller. Meyles; para [0040] shows when the front-end engine determines that the user-generated query is a read/query request, the front-end engine may redirect the user-generated query to fast query service (FQS) engine 104; para [0041] shows the received query results may be composed by FQS engine.)

Regarding claim 9, claim 9 is directed to a system. The system claim 9 requires limitations that are similar to those recited in the method claim 1 to carry out the method steps.  And since the references of Meyles-Kumar combined teach the method including limitations required to carry out the method steps, therefore system claim 9 would have also been obvious in view of the method disclosed in Meyles-Kumar combined.

Regarding claim 10, Meyles-Kumar as applied to claim 9 discloses the network controller node is arranged for configuring one or more SDN devices for applying the rule set (Kumar; para [0028] shows the system 100 may include an SDN controller. Meyles; para [0040] shows when the front-end engine determines that the user-generated query is a read/query request, the front-end engine may redirect the user-generated query to fast query service (FQS) engine 104; para [0041] shows the received query results may be composed by FQS engine.)

Regarding claim 11, Meyles-Kumar as applied to claim 9 discloses the proxy service engine resides in a virtualization environment running on distributed compute nodes (Kumar; para [0016] shows in a service function chain, each service function is performed by one or more virtual machines (VMs), which are typically spun on one or more of the computing nodes 110 to perform a particular service function of the service function chain.)

	Regarding claim 12, Meyles-Kumar as applied to claim 9 discloses the proxy service engine resides in an industrial device (Meyles; para [0058] shows a healthcare database management system; para [0033] shows fast query service (FQS) engine 104 may serve as a back-end engine while fast query wrapper (FQW) 102 functions as a front-end engine.)

Regarding claim 13, Meyles-Kumar as applied to claim 9 discloses the rule set is dynamically determined prior to the applying (Meyles; para [0016] shows in response to determining that the corresponding answer sets are available but at least one answer set is invalid, refraining from composing the query results until contents of the at least one answer set, as stored in the in-memory data storage, has been synchronized with corresponding data in the primary data server; para [0046] shows in some scenarios, answer set to a particular logic segment of the access request may not have been “cached” at FQS, for example, when answer set to the particular the logic segment becomes unavailable, invalid, or purged from in-memory data store 106. In such scenarios, contents of the corresponding answer set may be obtained from FQW. To this end, the particular logic segment may be rerouted to FQW.)

Regarding claim 15, Meyles as applied to claim 14 fails to teach the proxy service node of the proxy service engine resides in a virtualization environment hosted by compute nodes.
However, Kumar discloses the proxy service node of the proxy service engine resides in a virtualization environment hosted by compute nodes (Kumar; para [0016] shows in a service function chain, each service function is performed by one or more virtual machines (VMs), which are typically spun on one or more of the computing nodes 110 to perform a particular service function of the service function chain.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Meyles with the teaching of Kumar in order to enable each service function to be performed by one or more virtual machines (VMs) of the SDN (Kumar; para [0016]).

Regarding claim 21, Meyles as applied to claim 14 discloses the predetermined criteria include at least one of: an IP-address, a protocol type, a service request type, a source type, sub-functions of a protocol, type of optional commands, additional SNMP MIBs, alternate or augmented webpages, and / or data content (Meyles; para [0040] shows when the front-end engine determines that the user-generated query is a read/query request, the front-end engine may redirect the user-generated query to fast query service (FQS) engine 104.)
Meyles fails to teach the rule set comprises: target addresses for physical automation devices, virtual automation devices and proxy service nodes; and associations of predetermined criteria and each of the target address.
However Kumar, in an analogous art (para [0016, 0037] shows a service function chain proxy that spins a particular service function on one or more of the computing nodes 110), discloses the rule set comprises: target addresses for physical automation devices, virtual automation devices and proxy service nodes; and associations of predetermined criteria and each of the target address (Kumar; para [0016-0017] shows service functions include a virtualized firewall function, a virtualized intrusion detection function, etc. In a service function chain, each service function is performed by one or more virtual machines (VMs), which are typically spun on one or more of the computing nodes 110 to perform a particular service function of the service function chain.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Meyles with the teaching of Kumar in order to enable each service function to be performed by one or more virtual machines (VMs) of the SDN (Kumar; para [0016]).

Regarding claim 23, Meyles-Kumar as applied to claim 1 discloses: the rule set is updatable, changeable or replaceable to change services of the composed service provided for a service request directed to the target device (Meyles; para [0016] shows in response to determining that the corresponding answer sets are available but at least one answer set is invalid, refraining from composing the query results until contents of the at least one answer set, as stored in the in-memory data storage, has been synchronized with corresponding data in the primary data server; para [0046] shows in some scenarios, answer set to a particular logic segment of the access request may not have been “cached” at FQS, for example, when answer set to the particular the logic segment becomes unavailable, invalid, or purged from in-memory data store 106. In such scenarios, contents of the corresponding answer set may be obtained from FQW. To this end, the particular logic segment may be rerouted to FQW.)
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meyles in view of Kumar, further in view of Deschler et al. (US20130332938A1).
Regarding claim 5, Meyles-Kumar as applied to claim 4 fails to teach decomposing the service request comprises: 
splitting the service request in one or more partial tasks to be handled by: the proxy service node; and / or one or more physical automation devices; and / or one or more virtual devices.
However Deschler, in an analogous art ([Abstract] shows distributing work in a distributed computing environment that includes multiple node), discloses decomposing the service request comprises (para [0028] shows work allocator 218 receiving a request message; para [0026] shows a work allocator 222 dividing the work assignment into multiple work units for distribution to the various worker nodes 230): 
splitting the service request in one or more partial tasks [smaller tasks] to be handled by: the proxy service node [proxy worker node]; and / or one or more physical automation devices; and / or one or more virtual devices (Deschler; para [0024] shows the leader node 102 can divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Meyles-Kumar with the teaching of Deschler in order to divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104 (Deschler; para [0024]).

Regarding claim 6, Meyles-Kumar as applied to claim 4 fails to teach decomposing the service request comprises: identifying partial tasks listed in a service configuration set.
However Deschler, in an analogous art ([Abstract] shows distributing work in a distributed computing environment that includes multiple node), discloses decomposing the service request comprises (para [0028] shows work allocator 218 receiving a request message; para [0026] shows a work allocator 222 dividing the work assignment into multiple work units for distribution to the various worker nodes 230): 
identifying partial tasks listed in a service configuration set (Deschler; para [0027, 0054] shows the leader computer 902 deemed appropriate to distribute work unit A to worker node 1 904, work unit B to worker node 2 906 and work unit C to worker node 3 908; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Meyles-Kumar with the teaching of Deschler in order to divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104 (Deschler; para [0024]).

	Regarding claim 7, Meyles-Kumar-Deschler as applied to claim 4 discloses wherein the service configuration set comprises partial tasks for: 
processing communication flow; and / or aggregating diagnostic data; and / or responding to services request; and / or forwarding IP-addressed communication flow to a target automation device identified by the IP-address; and / or compiling a requested service; and / or delivering results of a compiled service; and / or tracking identity and/or ontology of the at least one automation device (Deschler; para [0024] shows the leader node 102 can divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user. Kumar; para [0032] shows a workload type, a service context and a destination IP address.)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Meyles in view of Kumar, further in view of Diwan et al. (US20030005152A1).
Regarding claim 24, Meyles-Kumar as applied to claim 1 fails to teach the method:
reconfiguring the rule set according to user input to update at least one task or service associated with the provision of the composed service without having the target device configured or re-configured to implement or support the at least one updated task or service.
However Diwan, in an analogous art ([Abstract] shows requests for content such as large multimedia files are redirected to avoid congestion and delivery delays on network backbones), discloses: 
reconfiguring the rule set according to user input to update at least one task or service associated with the provision of the composed service without having the target device configured or re-configured to implement or support the at least one updated task or service (para [0009] shows to construct and update tables or other structures automatically, e.g. reconfiguring the rule set, and optionally in near real time, for determining the server or service to which a user requesting a content item is to be redirected; Fig 3 and para [0100] shows Content Item Database 305 appears, when read by IRE Front End 301 for redirection determinations, as a “static table” that contains data regarding where (i.e., on which server, and/or edge node) each content item can be found.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Meyles-Kumar with the teaching of Diwan in order to ensure that a user is redirected to servers that are available to respond to the user's request for a content item (Diwan; para [0010]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhatawdekar et al. (US20110145435A1) discloses in [Abstract] a reputation based redirection service.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442